Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/516,580 received December 17, 2021. Claims 10 and 16 are canceled, claims 1-9, 12, 15 and 18 are amended, and claims 11, 13-14, 17 and 19-20 are left as original.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paupert U.S. PGPub 2014/0021917 A1 (hereinafter Paupert).
Regarding Claim 1, Paupert teaches a method (Paupert, Abstract), comprising receiving, by a charging station (Paupert, Fig. 1, Elements 6A-6E; Para. [0025], Lines 1-4, “recharge electric vehicle terminals”), a signal (Paupert, Fig. 4, Element C; Para. [0030], Lines 1-6, “current sensors … currents passing through each of the third phase conductors”. Where the current information that is provided to the first information unit(s) 23A-23E is the claimed “signal”, Para. [0031], Lines 1-2.) identifying at least one phase having a highest flow of current (Paupert, Fig. 3, Para. [0055], Lines 1-48) from among a three-phase power source (Paupert, Fig. 
Regarding Claim 2, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising determining that the charging device is connected to the at least one phase based on the signal (Paupert, Fig. 3, Para. [0055], Lines 14-48), and transmitting the control signal to decrease the charging rate of the charging device to consume the current from the at least one phase of the three-phase power source based on the determination (Paupert, Fig. 2, Step 300; Para. [0042], Lines 1-13, “second type of data” … “information on balancing the phases”, and Step 500, Para. [0050], Lines 1-4. Paupert first adjusts the current to select the proper “permutation of switches” in each charging terminal as explained in Para. [0032] and illustrated in Fig. 5, and if the vehicle is an intelligent vehicle at step 620 of Fig. 2, Para. [0051], “determines an optimum recharge current for each phase”, then at Fig. 2, Step 700; Para. [0052], Lines 1-5, charge the vehicle battery.). 
Regarding Claim 4, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising responsive to detecting that the charging device is connected to one of the phases other than the at least one phase having the highest flow of current from among the three-phase power source coupled to the charging station (Paupert, Paras. [0050] – [0051]; In the example given in the disclosure of Paupert, a vehicle capable of receiving a 3-phase charging power is provided. However, one of ordinary skill in the art would understand, if/when a vehicle which could receive 1-phase power only is connected, then the vehicle would be connected to the phase with the most capability, i.e. lowest load. But if a vehicle is currently connected to the phase which has the highest current and a new vehicle is connected and requesting charging, then the system would adjust the current in each phase as necessary in order to balance the network, provide as much charging current to each vehicle connected to charging stations, and keep the overall current within the constraints of the 
Regarding Claim 5, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising responsive to detecting that the charging device is connected to one of the phases other than the at least one phase having the highest flow of current from among the three-phase power source coupled to the charging station (Paupert, Paras. [0050] – [0051]; In the example given in the disclosure of Paupert, a vehicle capable of receiving a 3-phase charging power is provided. However, one of ordinary skill in the art would understand, if/when a vehicle which could receive 1-phase power only is connected, then the vehicle would be connected to the phase with the most capability, i.e. lowest load. But if a vehicle is currently connected to the phase which has the highest current and a new vehicle is connected and requesting charging, then the system would adjust the current in each phase as necessary in order to balance the network, provide as much charging current to each vehicle connected to charging stations, and keep the overall current within the constraints of the 
Regarding Claim 6, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising responsive to detecting that the charging device is not connected to the charging station, determining whether the charging station uses the at least one phase based on the signal (Paupert, Fig. 3, Para. [0055], Lines 14-48), and if the charging station uses the at least one phase based on the signal, then transmitting the control signal to adjust the charging device consuming the current from the at least one phase of the three-phase power source based on the determination (Paupert, Fig. 2, Step 300; Para. [0042], Lines 1-13, “second type of data” … “information on balancing the phases”, and Step 500, Para. [0050], Lines 1-4. Paupert first adjusts the current to select the proper “permutation of switches” in each charging terminal as explained in Para. [0032] and illustrated in Fig. 5, and if the vehicle is an intelligent vehicle at step 620 of Fig. 2, Para. [0051], Lines 1-14, “determines an 
Regarding Claim 7, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising responsive to detecting that the charging device is not connected to the charging station, determining that the charging station uses the at least one phase, based on the signal (Paupert, Fig. 3, Para. [0055], Lines 14-48), and transmitting the control signal to inhibit the charging device from consuming the current from the at least one phase of the three-phase power source, based on the determinations (Paupert, Fig. 2, Step 300; Para. [0042], Lines 1-13, “second type of data” … “information on balancing the phases”, and Step 500, Para. [0050], Lines 1-4. Paupert first adjusts the current to select the proper “permutation of switches” in each charging terminal as explained in Para. [0032] and illustrated in Fig. 5, and if the vehicle is an intelligent vehicle at step 620 of Fig. 2, Para. [0051], Lines 1-14, “determines an optimum recharge current for each phase”, then at Fig. 2, Step 700; Para. [0052], Lines 1-5, charge the vehicle battery.). 
Regarding Claim 8, The Paupert reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paupert teaches further comprising responsive detecting that the charging device is not connected to the charging station, determining that the charging station does use one of the phases other than the at least one phase (Paupert, Paras. [0050] – [0051]; In the example given in the disclosure of Paupert, a vehicle capable of receiving a 3-phase charging power is provided. However, one of ordinary skill in the art would understand, if/when a vehicle which could receive 1-phase power only is connected, then the vehicle would be connected to the phase with the most capability, i.e. lowest load. But if a vehicle is currently connected to the phase which has the highest current and a new vehicle is connected and requesting charging, then  
Regarding Claim 9, Paupert teaches a system (Paupert, Abstract), comprising a memory and a processing logic operatively coupled to the memory (Paupert, Fig. 1, Elements 23, 24, 26, 28 and 30; Para. [0031], Lines 1-6), to receive a signal (Paupert, Fig. 4, Element C; Para. [0030], Lines 1-4, “current sensors … currents passing through each of the third phase conductors”. Where the current information that is provided to the first information unit(s) 23A-23E is the claimed “signal”.) identifying at least one phase having a highest flow of current (Paupert, Fig. 3, Para. [0055], Lines 14-48) from among a three-phase power source (Paupert, Fig. 1, Element 4; Para. [0027], Lines 1-3, “three-phase electricity distribution network”) coupled to a charging station (Paupert, Fig. 1, Elements 6A-6E; Para. [0025], Lines 1-4, “recharge electric vehicle terminals”, via Elements 20A-20E; Para. [0028], Lines 1-10), responsive to detecting that the charging station is connected to a charging device (Paupert, Fig. 2, Step 100; Para. [0039], Lines 1-9), if the charging station is connected to the charging device (Paupert, Fig. 2, Step 100; Para. 
Regarding Claim 11, The Paupert reference discloses the claimed invention as stated above in claim 9.  Furthermore, Paupert teaches wherein the processing logic is further to determine that the charging device is connected to the at least one phase based on the signal (Paupert, Fig. 3, Para. [0055], Lines 14-48), and transmit, by the charging station, a control signal to decrease a charging rate of the charging device to consume current from the selection of one of the two phases based on the determination (Paupert, Fig. 2, Step 300; Para. [0042], Lines 
Regarding Claim 15, Paupert teaches a non-transitory computer-readable storage medium comprising executable instructions that when executed by a processor cause the processor to (Paupert, Fig. 1, Elements 23, 24, 26, 28 and 30; Para. [0031], Lines 1-6) comprising receive by the processor a signal (Paupert, Fig. 4, Element C; Para. [0030], Lines 1-4, “current sensors … currents passing through each of the third phase conductors”. Where the current information that is provided to the first information unit(s) 23A-23E is the claimed “signal”.) identifying at least one phase having a highest flow of current (Paupert, Fig. 3, Para. [0055], Lines 14-48) from among a three-phase power source (Paupert, Fig. 1, Element 4; Para. [0027], Lines 1-3, “three-phase electricity distribution network”) coupled to a charging station (Paupert, Fig. 1, Elements 6A-6E; Para. [0025], Lines 1-4, “recharge electric vehicle terminals”, via Elements 20A-20E; Para. [0028], Lines 1-10), responsive to detecting that the charging station is connected to a charging device (Paupert, Fig. 2, Step 100; Para. [0039], Lines 1-9), if the charging station is connected to the charging device (Paupert, Fig. 2, Step 100; Para. [0039], Lines 1-9. Where the example illustrated is a vehicle arriving at an available terminal 6A, and as explained at Step 100 of Fig. 2, nothing happens until the vehicle is connected.), then select one of the phases other than the at least one phase having a highest flow of current based on the signal (Paupert, Fig. 2, Step 300; Para. [0042], Lines 1-13, “second type of data” … “information 
Regarding Claim 17, The Paupert reference discloses the claimed invention as stated above in claim 15.  Furthermore, Paupert teaches wherein the processor is further to determine that the charging device is connected to the at least one phase based on the signal (Paupert, Fig. 3, Para. [0055], Lines 14-48), and transmit a control signal to decrease a charging rate of the charging device to consume current from the selection of one of the phases based on the determination (Paupert, Fig. 2, Step 300; Para. [0042], Lines 1-13, “second type of data” … “information on balancing the phases”, and Step 500, Para. [0050], Lines 1-4. Paupert first adjusts the current to select the proper “permutation of switches” in each charging terminal as explained in Para. [0032] and illustrated in Fig. 5, and if the vehicle is an intelligent vehicle at . 
Allowable Subject Matter
Claims 3, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3: Though the prior art discloses a method of receiving a signal at a charging station indicating the highest load of one of the phases of a three-phase power system and controlling the charging current to vehicles connected to the three-phase power system, it fails to teach or suggest the aforementioned limitations of claim 3, and further including the combination of: 
further comprising responsive to detecting that the charging device is connected to one of the phases other than the at least one phase having the highest flow of current from among the three-phase power source coupled to the charging station  based on the signal, determining whether the charging station offers less than a default charging rate to the charging device, and if the charging station offers less than a default charging rate to the charging device, then transmitting the control signal to adjust the charging rate of the charging device to consume the current from the three-phase power source, based on the determination. 
Regarding Claim 12: Though the prior art discloses a system comprising a processor, memory and capable of receiving an identifying signal of the highest flow of current from among a three-phase power source coupled to a charging station, and selecting the phase which is 
wherein the processing logic is further to responsive to detecting that the charging device is not connected to the at least one phase having the highest flow of current from among the three-phase power source coupled to the charging station based on the signal, determine whether the charging station offers less than a default charging rate to the charging device, and if the charging station offers less than a default charging rate to the charging device, then transmit a control signal to adjust a charging rate of the charging device to consume a current from the selection of one of the two phases based on the determinations. 
Regarding Claim 18: Though the prior art discloses a non-transitory computer-readable storage medium comprising executable instructions for a processor with memory and capable of receiving an identifying signal of the highest flow of current from among a three-phase power source coupled to a charging station, and selecting the phase which is connected to the vehicle being connected to the charging station, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of:
wherein the processor is further to responsive to detecting that the charging device is not connected to the at least one phase having the highest flow of current from among the three-phase power source coupled to the charging station based on the signal, determine whether the charging station offers less than a default charging rate to the charging device, and if the charging station offers less than a default charging rate to the charging device, then transmitting, by the charging station, a control signal to adjust a charging rate of the charging device to consume a current from the selection of one of the phases based on the determinations. 
Response to Arguments
Applicant's arguments filed December 17, 2021, have been fully considered but they are not persuasive.
Applicant’s Arguments
I. Rejections under 35 U.S.C. §102:
B. The Claimed Invention
The claimed charging station (EVSE) is connected to a three-phase power source and receives a signal from a three-phase current monitor identifying which phase has the highest current. The EVSE determines whether it is connected to an electric vehicle’s (EV’s) onboard charging controller, whether it is already charging the EV, whether it has offered a default charging rate to the EV, and whether the EVSE is using the phase that has the highest current.  Whichever is the phase that the EVSE is either presently providing or is ready to provide the EVSE transmits a control signal to the EV’s onboard charging controller to adjust the charging rate for that current it is either presently providing or is ready to provide. A distinguishing feature of the claimed invention is the ability to transmit a control signal to adjust the charging rate for that current that is either presently providing or is ready to provide.
C. Paupert U.S. Pub 2014/0021917 Al
The Paupert reference discloses distributing electricity in a system including a three-phase current distribution network, with recharge terminals for electric vehicles connected to the distribution network via three phase conductors.
switched to another phase. When modifying the loads assigned to the phases of the terminals, the load is switched to the phase subject to the lowest load.
Paupert paragraph [0049] reads in part …
D. Discussion
The Applicant’s claimed invention transmits a control signal to adjust the charging rate for that current phase that is either presently providing or is ready to provide charging current to a charging device of an electric vehicle.
By contrast, the Paupert system reassigns the electric vehicle loads assigned to the phases of the terminals, wherein the load corresponding to a single-phase vehicle already connected to a terminal is switched to another phase.
There is no disclosure or suggestion in the Paupert reference of the Applicant’s claimed invention as set forth above.
Examiner’s Response
Applicant, in the arguments of the amendment, has chosen to address only one situation of the charging system of Paupert, i.e. paragraph [0049] which is an example to explain the operation of the invention when a new vehicle arrives and is connected to an available charging station and the vehicle has the capability of receiving 3-phase charging power.  However, had the applicant considered Paupert paragraph [0050] and the example explaining how the invention reacts to a vehicle being connected which is a vehicle which can only accept single-phase power, it would have been obvious from the disclosure as a whole, that the single-phase vehicle to be switch to another phase as alluded to in applicant’s arguments.  
Paupert merely assigns the vehicle to be charged to the phase which currently has the lowest load.  Furthermore, Paupert repeatedly explains the system would “determine an optimal charge current for each phase” which one of ordinary skill in the art would understand to mean, the charging currents of vehicles connected to all three phases would be “adjusted” so that all vehicles get the maximum amount of charge they can accept within the current capacity of the charging system as a whole.  As stated in paragraph [0051], (paraphrased) the charging system determines an optimum charging current (i.e. adjusts currents) for each phase in order to enable rapid charging of each vehicle being charged (whether previously connected and being charged, or being connected and about to be charged) while observing the balance of the network by configuring the charge currents on each phase.
In other words, Paupert only reassigns the vehicles assigned to a particular phase if the vehicle being connected is three-phase and it would help balance the system, otherwise, it responds as the claimed invention. That is, Paupert reads on the claimed invention and also provides more function such as when a multi-phase vehicle is connected in order to keep the network balanced.
The rejection stands as previously written, however, the examiner has added information to the rejection comments to hopefully assist the applicant in understanding the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JERRY D ROBBINS/            Examiner, Art Unit 2859